             Case 2:21-cv-00522-CKD Document 3 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT DOMONE MCKISSIC,                               No. 2:21-cv-0522 CKD P
12                           Petitioner,
13               v.                                         ORDER
14    PAUL THOMPSON,
15                           Respondent.
16

17              Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity to either submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or submit the appropriate filing fee.

22              In accordance with the above, IT IS HEREBY ORDERED that:

23              1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed;

26   and

27   /////

28   /////
                                                            1
             Case 2:21-cv-00522-CKD Document 3 Filed 03/29/21 Page 2 of 2


 1              2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   Dated: March 26, 2021
                                                         _____________________________________
 4
                                                         CAROLYN K. DELANEY
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/kly
     mcki0522.101a
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
